                   Case 1:16-cv-06544-WHP Document 65 Filed 04/18/19 Page 1 of 2



                         S KADDEN , A RPS , S LATE , M EAGHER & F LOM                         LLP
                                                 FOUR TIMES SQUARE
                                                                                                       FIRM/AFFILIATE OFFICES
                                               NEW YORK 10036-6522                                             -----------
                                                            ________                                         BOSTON
                                                                                                            CHICAGO
                                                    TEL: (212) 735-3000                                     HOUSTON
                                                    FAX: (212) 735-2000                                   LOS ANGELES
                                                                                                           PALO ALTO
                                                    www.skadden.com                                     WASHINGTON, D.C.
  DIRECT DIAL                                                                                              WILMINGTON
                                                                                                               -----------
(212) 735-2100                                                                                                BEIJING
  DIRECT FAX                                                                                                BRUSSELS
(917) 777-2100                                                                                              FRANKFURT
  EMAIL ADDRESS                                                                                             HONG KONG
DAVID.MEISTER@SKADDEN.COM                                                                                     LONDON
                                                                                                             MOSCOW
                                                                                                              MUNICH
                                                                                                               PARIS
                                                                                                            SÃO PAULO
                                                                                                               SEOUL
                                                                       April 18, 2019                        SHANGHAI
                                                                                                            SINGAPORE
                                                                                                               TOKYO
                                                                                                             TORONTO




                  Honorable William H. Pauley III
                  United States District Judge
                  Daniel Patrick Moynihan
                  United States Courthouse
                  500 Pearl Street, Room 1920
                  New York, NY 10007

                                         RE:     U.S. Commodity Futures Trading Commission
                                                 (“CFTC”) v. Deutsche Bank AG, 16-cv-06544 (WHP)

                  Dear Judge Pauley:

                          We respectfully submit this letter on behalf of Deutsche Bank AG (“Deutsche
                  Bank” or the “Bank”) pursuant to the Court’s order of March 20, 2019, directing the
                  parties to report on two issues: (i) the anticipated prosecution of this action; and (ii)
                  whether the monitor has sufficiently completed his work. (ECF No. 62.) In
                  addition, for the reasons discussed below, the Bank and the CFTC respectfully
                  request a 30-day adjournment of the status conference the Court has scheduled for
                  Monday, April 22, 2019.

                           As to the first item in the Court’s order, the prosecution of this action,
                  Deutsche Bank is hopeful that the parties can reach a resolution without having to
                  litigate the claims in the complaint. The Bank’s posture from day one has been to
                  cooperate with the CFTC, one of its primary regulators. The Bank initially escalated
                  the system outage that gave rise to the CFTC’s complaint and brought it to the
                  CFTC’s attention, cooperated with the CFTC’s investigation that culminated in the
                  complaint, and has continued to cooperate with the CFTC to this day. In that spirit,
                  the Bank is hopeful of reaching a mutually agreeable resolution and intends to
                  explore that avenue.
 Case 1:16-cv-06544-WHP Document 65 Filed 04/18/19 Page 2 of 2

Honorable William H. Pauley III
April 18, 2019
Page 2



        As to the second item in the Court’s order, the Bank’s understanding is that
the monitor’s work is nearly, but not entirely, complete. As the termination date of
the monitorship approaches, we believe that a short period of further consultation
among the Bank, the monitor and the CFTC would facilitate the monitorship being
brought to a final conclusion. Accordingly, and for the sake of efficiency, the Bank
believes that a 30-day adjournment of the April 22 conference would be appropriate,
to provide the parties and the monitor with a sufficient opportunity to reach a
conclusion on the remaining issues without taking up the Court’s time. In light of
our request for an adjournment for these purposes, the Bank also consents to a
corresponding 30-day extension of the monitorship, which we understand the CFTC
is seeking. The monitor has advised me that such an extension would be helpful for
him to conclude the tasks at hand. Counsel for the CFTC has advised me that the
CFTC joins the adjournment request.



                                            Respectfully submitted,


                                            /s/ David Meister
                                            David Meister


cc: Amanda Burks, CFTC
    James H. Holl, III, CFTC
    Richard A. Glaser, CFTC




                                                    Application granted. The hearing is adjourned
                                                    to May 23, 2019 at 10:30 a.m. In addition, the
                                                    monitorship is extended through the date of the
                                                    hearing. The Clerk of Court is directed to
                                                    terminate the motion pending at ECF No. 63.

                                                    4.18.19
